DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruff et al. (US 8,083,770 B2).
Regarding claim 1, Ruff discloses a fibrous filament and anchor construct (Figs. 1-2), comprising: a first section (suture portion 34) of fibrous filament (monofilament suture material that may include nylon; column 5, lines 40-41, column 6, lines 27-31) extending from a first end (terminate point 54) to a second end (terminate point 56); a pair of protrusions (pair of opposing faced barbs 48 around bore 40; Figs. 1-2) extending from intermediate portions (central section of suture 34 between points 54-56) of the first section and spaced apart from each other (Figs. 1-2); a second section comprising an anchor (anchor portion 32) comprising a proximal portion (bore 40) and a distal portion (anchor body 36), the anchor being moveable from an un-deployed position and configuraton (outside of the body) to a deployed position and configuration (within a bone), wherein the proximal portion is configured to be captured between the pair of protrusions (Figs. 1-2) and the distal portion is configured to be fixed in a bone hole in the deployed position and configuration (column 3, lines 46-51).
Regarding claim 2, Ruff discloses wherein the fibrous filament (34) is suture tape (as "tape” is defined as a narrow strip of material, typically used to hold or fasten something, https://en.oxforddictionaries.com/definition/tape), and fibrous filament 34 is considered “suture tape” as it is formed from a narrow strip of suture used to hold or fasten tissue; column 4, lines 20-27).
Regarding claim 3, Ruff discloses wherein the distal portion (36) of the anchor (32) is threaded (while not shown, anchor portion may be threaded; column 3, lines 52-55).
Regarding claim 4, Ruff discloses wherein the proximal portion of the anchor is an eyelet (bore 40; Figs. 1-2).
Regarding claim 6, Ruff discloses wherein each respective protrusion (pair of opposing barbs 48) is configured to be bent toward the other respective protrusion in the deployed position and configuration (as the two barbs surrounding the bore 40 are angled or bent towards one another; Figs. 1-2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruff et al. (US 8,083,770 B2) in view of Beck (US 2014/0371792 A1).
Regarding claim 5, Ruff discloses wherein the protrusions (48) extend from the first section at an angle that only allows passage of the second section in one direction (due to the opposing angles of the barbs 48; column 4, lines 20-27) and wherein the protrusions (48) can be formed on the first section of the fibrous filament by any suitable method (column 4, lines 58-60), but fails to discloses wherein the protrusions comprise segments of suture woven into the fibrous filament of the first section.
However, Beck teaches a suture strand with a plurality of barbs, protrusions, or locking devices that are formed during the weaving process of the suture strand. For example, they are integrated into the suture strand for the purpose of allowing them to be the same material of the suture strand (fig. 1; [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barbs of Ruff to be formed of segments of suture woven into the fibrous filament as taught by Beck in order to allow the barbs to be made of the same material as the flexible strand. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (method of weaving a barb into a suture strand) with no change in their respective functions, and the combination would have yielded the predictable result of a barbed suture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771